Citation Nr: 0010205	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a neck injury with degenerative joint 
disease, status post cervical fusion, currently evaluated as 
60 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.




WITNESS AT HEARING ON APPEAL

The veteran's wife




ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 4, 1974, to 
August 15, 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In February 1997, the Board remanded this matter for 
additional development of the record.  



REMAND

As noted above, the Board remanded this matter for additional 
development of the record in February 1997.  The remand order 
specifically directed the RO to contact the Social Security 
Administration (SSA) and obtain a copy of any decision 
granting the veteran SSA disability benefits, and copies of 
the medical evidence on which the decision was based.  

The RO successfully obtained a copy of the medical evidence 
utilized as the basis for the SSA determination to grant the 
veteran disability benefits.  In the Supplemental Statement 
of the Case dated in January 2000, the RO noted that it 
appeared that SSA benefits were awarded to the veteran based 
on a neuropsychiatric condition, as opposed to his service-
connected neck condition, and relied on this assumption, in 
part, to deny the veteran entitlement to an increased rating 
for the condition.  A copy of the actual decision granting 
the veteran SSA disability benefits, however, is not of 
record.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Hence, further attempt should be made to obtain a copy of the 
decision awarding SSA benefits.  In addition, all pertinent 
treatment records should be obtained for review.  

The Board also notes that in September 1991, the veteran was 
incarcerated in a state penal institution for the conviction 
of a felony.  Notice within the veteran's claims file 
indicated the length of sentence to be 8 years, 7 months, and 
15 days in duration with a scheduled release date of February 
5, 1999; however, the veteran's wife testified at a hearing 
before the undersigned Member of the Board at the Regional 
Office in August 1996 that the veteran was sentenced to a 
term of 48 years.  Consequently, the RO should undertake to 
determine whether the veteran remains incarcerated for his 
felony conviction.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the service-
connected neck disability since September 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO also should take appropriate 
steps in order to obtain a copy of any 
decision granting the veteran SSA 
disability benefits.  

3.  The RO should take appropriate steps 
in order to determine whether the veteran 
continues to be incarcerated for his 
felony conviction.  

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should again review 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


